YOUNG INNOVATIONS, INC.

 

February 23, 2007

Mr. Arthur L. Herbst, Jr.

500 North Michigan Avenue

Suite 1000

Chicago, Illinois 60611

Dear Mr. Herbst:

In connection with you entering into the Employment Agreement with Young
Innovations, Inc. (the “Company”), dated January 31, 2007 (the “Employment
Agreement”) and your provision of services over the initial Term of the
Employment Agreement, the Compensation Committee of the Board of Directors of
the has determined to pay a retention bonus to you. The terms of the retention
bonus are set forth below:

In consideration for the provision of services by Mr. Herbst over the initial
Term of the Employment Agreement, the Company shall pay an aggregate retention
bonus equal to $360,000 (the “Retention Bonus”) which shall be earned for
services performed over the initial Term. The Retention Bonus shall be paid as
follows: $120,000 on December 15, 2007, $120,000 on December 15, 2008 and
$120,000 on December 15, 2009: provided Mr. Herbst is employed by the Company on
the particular payment date. Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Employment Agreement.



 


--------------------------------------------------------------------------------



Mr. Arthur L. Herbst, Jr.

February 23, 2007

Page 2

 

 

If the foregoing is acceptable please execute this letter agreement as provided
below.

Very truly yours,

YOUNG INNOVATIONS, INC.

 

By:

/s/ Alfred E. Brennan

Its:

CEO                            

 

Accepted and agreed

this 23rd day of February, 2007

 

By:

/s/ Arthur L. Herbst, Jr.

 

Arthur L. Herbst, Jr.

 

 

 

 

 

 